[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-14614                ELEVENTH CIRCUIT
                            Non-Argument Calendar               MAY 1, 2009
                          ________________________           THOMAS K. KAHN
                                                                  CLERK
                     D.C. Docket No. 07-00036-CR-WLS-7

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus


JUAN GABRIEL MALDONADO,
a.k.a Juan Gabrial Maldonado,
                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Middle District of Georgia
                         _________________________

                                 (May 1, 2009)

Before BLACK, BARKETT and HULL, Circuit Judges

PER CURIAM:

      Rick Collum, retained counsel for Juan Gabriel Maldonado in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Maldonado’s conviction and

sentence are AFFIRMED. Maldonado’s motion for appointment of counsel on

appeal is DENIED AS MOOT.




                                         2